Case 1:20-cv-23683-KMM Document 1 Entered on FLSD Docket 09/03/2020 Page 1 of 11




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.



   HOWARD FREDRIKSEN,



                           Plaintiff,

  vs.

   ROYAL CARIBBEAN CRUISES LTD., a
   Liberian Corporation,

                           Defendant.
                                    __________ /




                           COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, HOWARD FREDRIKSEN, sues Defendant ROYAL CARIBBEAN CRUISES

  LTD., a Liberian corporation with its principal place of business in Florida, and alleges:

                                    JURISDICTION, VENUE AND PARTIES

         1.        This is an action for damages in excess of seventy-five thousand ($75,000.00)

  dollars, exclusive of interest and costs.


        2.         Plaintiff, HOWARD FREDRIKSEN, is a citizen and permanent resident of the state

  of New York and is sui juris.




                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-23683-KMM Document 1 Entered on FLSD Docket 09/03/2020 Page 2 of 11



  CASE NO.




         3.        Defendant ROYAL CARIBBEAN is a Liberian corporation with its principal place

  of business in Miami, Miami-Dade County, Florida. For federal jurisdictional purposes, it is both

  a citizen of Liberia and a citizen of Florida.

         4.        This Court has subject matter jurisdiction over this case pursuant to the diversity

  jurisdiction provided under 28 U.S.C.§ 1332. As alleged above, the Plaintiff is a citizen and

  permanent resident of the State of New York, while the Defendant is for federal jurisdictional

  purposes a citizen of the State of Florida, the location of its principal place of business. The

  damages alleged in Paragraph 12              below support an award of damages in excess of the

  jurisdictional amount of $75,000.00.

         5.        At all material times, the Defendant has had its principal place of business in

  Florida and has conducted ongoing substantial and not isolated business activities in Miami-Dade

  County, Florida, creating continuous and systematic contacts with the State of Florida, such as

  operating maritime cruise vessels for paying passengers, including the Plaintiff, so that in

  personam jurisdiction exists in the United States District Court for the Southern District of Florida.

         6.        The Defendant's principal place of business is located in Miami-Dade County

  Florida. Accordingly, venue is proper in this Court. In addition, the applicable ticket contract

  between the parties requires venue in this Court.

         7.        Plaintiff has complied with all conditions precedent to bringing this action

  including providing the Defendant a timely written notice of claim as required by the ticket

  contract via email on June 6, 2019, as acknowledged by the Defendant in the attached email

  acknowledgement of June 11, 2019.

                                                         2
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-23683-KMM Document 1 Entered on FLSD Docket 09/03/2020 Page 3 of 11



  CASE NO.




          8.         The Defendant has agreed to extend the time provided by the ticket contract to file

  suit, so this action is timely.

               LIABILITY AND DAMAGE ALLEGATIONS COMMON TO ALL COUNTS


          9.         At all material times, the Defendant was engaged in the business of operating

  maritime cruise vessels for fare paying passengers and for this purpose operated, among other

  vessels, the M/S ADVENTURE OF THE SEAS.”

          10.        At all material times, the Plaintiff was a fare-paying passenger on board the M/S

  “ADVENTURE OF THE SEAS” and in that capacity was lawfully present on board the vessel.


          11.        On or about May 8, 2019, while Plaintiff was in the process of boarding the

  ADVENTURE OF THE SEAS via a gangway, a hinged portion of the gangway flipped forward,

  striking the Plaintiff in the back of his left knee.


          12.        As a direct and proximate result of being struck in the back of his left knee with the

  hinged portion of the gangway as alleged in the previous paragraph, the Plaintiff was injured in

  and about his body and extremities, ultimately requiring knee surgery, suffered pain and suffering

  therefrom, sustained mental anguish, sustained disfigurement, disability, aggravation or activation

  of preexisting injuries, and the inability to lead a normal life. Furthermore, Plaintiff incurred

  medical, hospital, and other out of pocket and health care expenses as a result of his injuries.

  Plaintiff has also lost earnings and will continue to lose earnings or earning capacity in the future.

  These damages are permanent or continuing in their nature and the Plaintiff will continue to sustain

  and incur these damages in the future.

                                                           3
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:20-cv-23683-KMM Document 1 Entered on FLSD Docket 09/03/2020 Page 4 of 11



  CASE NO.




      COUNT I – NEGLIGENT INSPECTION AND MAINTENANCE OF GANGWAY


         The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of paragraphs

  1-12 above and further alleges:


         13.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

  lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

  take reasonable steps to maintain the gangway where Plaintiff was injured in a reasonably safe

  condition for passenger ingress and egress. This duty included a duty to maintain the gangway in

  an even, stable and safely leveled condition, in order to ensure safe embarkation and

  disembarkation for passengers including the Plaintiff. The duty of ramp maintenance included the

  responsibility to inspect the ramp for loose panels, misleveled, uneven or otherwise unsafe

  conditions and timely to correct those conditions once they were or should have been detected.


         14.        At all material times the gangway surface where the Plaintiff was injured was in a

  high traffic area since it was specifically designated for embarkation and disembarkation of cruise

  ship passengers and was in a condition dangerous to passengers entering and leaving the ship,

  including the Plaintiff, due to its being unleveled, inadequately secured, and having loose or

  inadequately secured hinges and due to ambient windy conditions increasing motion and instability

  of the gangway. No alternative embarkation or disembarkation options were available to Plaintiff.


         15.        At all material times the Defendant knew or should in the exercise of reasonable

  care have known of the need to maintain the ramp in a safely even, leveled and secured condition


                                                          4
                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-23683-KMM Document 1 Entered on FLSD Docket 09/03/2020 Page 5 of 11



  CASE NO.




  and knew or in the exercise of reasonable care should have known of the risks to passengers

  embarking or disembarking the vessel, such as the Plaintiff, created by misleveling, uneven

  gangway surfaces, inadequate securing of the gangway, inadequately secured gangway sections,

  and loose or inadequately secured hinges on gangway sections, particularly in the ambient windy

  conditions. The Defendant's actual or constructive knowledge was derived from prior use of the

  same or substantially similar gangway systems, industry standards regarding the use, design and

  securing of gangways, the recurring nature of the conditions, prior similar occurrences, knowledge

  of weather conditions such as windiness which would increase the risks to passengers, and the

  length of time the ambient conditions had existed before the Plaintiff was injured.


         16.        Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

  condition of the gangway where Plaintiff was injured, the Defendant failed before the time of the

  Plaintiff's injury to take reasonable measures to maintain the gangway in a reasonably safe

  condition by correcting the unsafe conditions alleged above, more adequately securing the

  gangway and gangway sections, by adjusting the positioning of the gangway, more adequately

  securing the gangway, covering it to protect it from wind, or otherwise. The Defendant thereby

  failed to exercise reasonable care for the safety of its passengers including the Plaintiff and was

  thereby negligent.


         17.        As a direct and proximate result of the Defendant’s negligence as described above

  the Plaintiff has sustained and continues to sustain the damages alleged in Paragraph 12 above.




                                                          5
                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-23683-KMM Document 1 Entered on FLSD Docket 09/03/2020 Page 6 of 11



  CASE NO.




         WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

  damages and the costs of this action.


                            COUNT II – NEGLIGENT FAILURE TO WARN


         The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of paragraphs

  1-12 above and further alleges:


         18.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

  lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

  take reasonable steps to warn passengers including the Plaintiff adequately of any risks created by

  the condition of the gangway leading onto the vessel, including inadequate securing of the

  gangway as a whole or of sections of the gangway, misleveling or unevenness of the gangway, or

  hazards created by ambient weather conditions such as the then existing windy conditions.


         19.        At all material times the gangway surface where the Plaintiff was injured was in a

  high traffic area since it was specifically designated for embarkation and disembarkation of cruise

  ship passengers and was in a condition dangerous to passengers entering and leaving the ship,

  including the Plaintiff, due to its being unleveled, inadequately secured, and having loose or

  inadequately secured hinges and due to ambient windy conditions increasing motion and instability

  of the gangway. No alternative embarkation or disembarkation options were available to Plaintiff.


         20.        At all material times the Defendant knew or should in the exercise of reasonable

  care have known of the risks to passengers boarding the vessel, such as the Plaintiff, as specified

                                                          6
                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-23683-KMM Document 1 Entered on FLSD Docket 09/03/2020 Page 7 of 11



  CASE NO.




  in the preceding paragraph. The Defendant's actual or constructive knowledge was derived from

  prior use of the same or substantially similar gangway systems, industry standards regarding the

  use, design and securing of gangways, the recurring nature of the conditions, prior similar

  occurrences, knowledge of weather conditions such as windiness which would increase the risks

  to passengers, and the length of time the ambient conditions had existed before the Plaintiff was

  injured.


         21.        Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

  condition of the gangway where Plaintiff was injured as alleged above, the Defendant failed before

  the time of the Plaintiff's injury to take reasonable measures adequately to warn the Plaintiff of the

  risks to passengers including the Plaintiff alleged above through adequate signage or markings,

  orally delivered warnings, or otherwise.


         22.        As a direct and proximate result of the Defendant’s negligence as described above

  the Plaintiff sustained serious injuries as alleged in Paragraph 12 above and has sustained and will

  continue in the future to sustain the damages alleged in Paragraph 12.

         WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

  damages and the costs of this action.

   COUNT III– NEGLIGENT FAILURE TO IMPLEMENT ADEQUATE POLICIES AND
                              PROCEDURES

         The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of paragraphs

  1-12 above and further alleges:



                                                          7
                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-23683-KMM Document 1 Entered on FLSD Docket 09/03/2020 Page 8 of 11



  CASE NO.




         23.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

  lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

  take reasonable steps to implement and enforce safety policies and procedures to maintain safe

  ingress and egress to and from the Defendant's vessel. This duty of reasonable care included a duty

  to implement and enforce policies and procedures, which if followed, would have resulted in

  adequate securing of the gangway to provide reasonably safe ingress and egress for passengers

  including the Plaintiff and/or adequate warnings of hazards presented by the condition of the

  gangway..


         24.        At all material times the ramp where the Plaintiff was injured was in a high traffic

  area specifically designated for ingress and egress of cruise ship passengers and was in a condition

  dangerous to passengers entering and leaving the ship, including the Plaintiff, due to its being

  unleveled, inadequately secured, and having loose or inadequately secured hinges and due to

  ambient windy conditions increasing motion and instability of the gangway. No alternative

  embarkation or disembarkation options were available to Plaintiff.


         25.        At all material times the Defendant knew or should in the exercise of reasonable

  care have known of the hazard posed to passengers by Defendant’s failure to implement and

  enforce adequate policies and procedures for use and securing of gangways, particularly in windy

  conditions such as those existing on the date of Plaintiff’s injury, and knew or should have known

  of the risks to passengers embarking or disembarking the vessel, such as the Plaintiff, created by

  such a failure to implement and enforce adequate policies and procedures. The Defendant's actual


                                                          8
                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-23683-KMM Document 1 Entered on FLSD Docket 09/03/2020 Page 9 of 11



  CASE NO.




  or constructive knowledge was derived from prior use of the same or substantially similar gangway

  systems, industry standards regarding the use, design and securing of gangways, the recurring

  nature of the conditions, prior similar occurrences, knowledge of weather conditions such as

  windiness which would increase the risks to passengers, and the length of time the ambient

  conditions had existed before the Plaintiff was injured.

         26.        Notwithstanding Defendant’s actual or constructive knowledge of the necessity to

  implement and enforce adequate policies and procedures for use and securing of the gangway, the

  Defendant failed before the time of the Plaintiff's injury to take reasonable steps to implement and

  enforce such adequate policies and procedures.                 The Defendant thereby failed to exercise

  reasonable care for the safety of its passengers including the Plaintiff and was thereby negligent.

         27.        As a direct and proximate result of the Defendant’s negligence as described above

  the Plaintiff sustained serious injuries as alleged in Paragraph 12 above and has sustained and will

  continue in the future to sustain the damages alleged in Paragraph 12.

         WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

  damages and the costs of this action.

                              COUNT IV –NEGLIGENT FAILURE TO
                          SUSPEND, DELAY OR STOP DISEMBARKATION

         28.        The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

  paragraphs 1-12 above.

         29.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

  lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

  take reasonable steps to maintain safe ingress and egress to and from the Defendant's vessel. This
                                                          9
                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-23683-KMM Document 1 Entered on FLSD Docket 09/03/2020 Page 10 of 11



   CASE NO.




   duty of reasonable care included a duty to delay, stop or suspend embarkation or disembarkation

   procedures under conditions such as inclement weather in which those procedures would be

   dangerous for passengers.

          30.        At all material times the gangway where the Plaintiff was injured was in a high

   traffic area specifically designated for ingress and egress of cruise ship passengers and was in a

   condition dangerous to passengers entering and leaving the ship, including the Plaintiff, due to

   ambient windy conditions increasing movement and instability of the gangway and thereby

   making it unsafe for passengers to traverse.


          31.        At all material times the Defendant knew or should in the exercise of reasonable

   care have known of the hazard posed to passengers, including the Plaintiff using gangways for

   ingress or egress during the ambient windy conditions. The Defendant's actual or constructive

   knowledge was derived from prior use of the same or substantially similar gangway systems,

   industry standards regarding the use and securing of gangways in windy conditions, the recurring

   nature of the conditions, prior similar occurrences, knowledge of weather conditions such as

   windiness which would increase the risks to passengers, and the length of time the ambient

   conditions had existed before the Plaintiff was injured.

          32.        Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

   condition of the gangway where Plaintiff was injured as alleged above, the Defendant failed before

   the time of the Plaintiff's injury to take reasonable measures to delay or suspend embarkation and

   disembarkation procedures or to stop passengers, including the Plaintiff, from disembarking or

   embarking the vessel until such time as the hazard created by the inclement windy weather had
                                                          10
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:20-cv-23683-KMM Document 1 Entered on FLSD Docket 09/03/2020 Page 11 of 11



   CASE NO.




   ceased and the gangway had been made safe for embarking and disembarking. The Defendant

   thereby failed to exercise reasonable care for the safety of its passengers including the Plaintiff

   and was thereby negligent.

          33.        As a direct and proximate result of the Defendant’s negligence as described above

   the Plaintiff sustained serious injuries as alleged in Paragraph 12 above and has sustained and will

   continue in the future to sustain the damages alleged in Paragraph 12.

          WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

   damages and the costs of this action.


                                         DEMAND FOR JURY TRIAL

          The Plaintiff hereby demands trial by jury of all issues so triable as of right.



          Executed this 3rd day of September, 2020.



                                                        s/NICHOLAS I. GERSON
                                                        NICHOLAS I. GERSON
                                                        Florida Bar No. 0020899
                                                        GERSON & SCHWARTZ, P.A.
                                                        Attorneys for Plaintiff
                                                        1980 Coral Way
                                                        Miami, FL 33145-2624
                                                        Telephone:     (305) 371-6000
                                                        Facsimile:     (305) 371-5749




                                                          11
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
